                       UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 Deshawn D. Leslie,                                 1:16-cv-01698-AWI-SKO (PC)
                          Plaintiff,
                                                    ORDER & WRIT OF HABEAS CORPUS
 v.                                                 AD TESTIFICANDUM FOR, DESHAWN
                                                    D. LESLIE, CDCR #G-10640, PLAINTIFF
 Oscar M. Madrigal, et al.,
                       Defendants.                  DATE: June 6, 2019
                                                    TIME: 1:00 p.m.

       DESHAWN D. LESLIE, CDCR #G-10640, is the plaintiff in proceedings in this case
on June 6, 2019, and is confined at California Correctional Institution (“CCI”), in the custody of
the Warden. In order to secure this inmate’s attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Carolyn K. Delaney at the U. S. District Court, Courtroom #24, 501 I Street,
Sacramento, California 95814, on June 6, 2019, at 1:00 p.m.

                             ACCORDINGLY, IT IS ORDERED that:

      1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
         commanding the Warden to produce the inmate named above to testify in United States
         District Court at the time and place above, and from day to day until completion of court
         proceedings or as ordered by the court; and thereafter to return the inmate to the above
         institution;

      2. The custodian is ordered to notify the court of any change in custody of this inmate and is
         ordered to provide the new custodian with a copy of this writ.

                     WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To:      The Warden of California Correctional Institution (“CCI”)

         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings, or as ordered by the Court and thereafter to return the inmate to the above
institution. This inmate’s legal property, relevant to the above entitled case, shall accompany the
inmate.

       FURTHER, you have been ordered to notify the court of any change in
custody of the inmate and have been ordered to provide the new custodian with
a copy of this writ.

IT IS SO ORDERED.

Dated:      May 20, 2019                                       /s/   Sheila K. Oberto            .
                                                    UNITED STATES MAGISTRATE JUDGE
